The relator has appealed from an order of Special Term of the Supreme Court in Clinton County, denying his application for a writ of habeas corpus. The denial was predicated upon the lack of the court’s authority to review on habeas corpus the merits of the conviction and upon the further ground that the application did not comply with the provisions of article 77 of the Civil Practice Act. The petition is not in conformity with the requirements of the statute, omitting, in particular, any reference to previous applications made for the same relief as required by subdivision 7 of section 1234 of the Civil Practice Act. The denial of the writ was in accord with the provision of the statute in that respect. Order unanimously affirmed, without costs, and without prejudice to a further application raising the issue of double jeopardy upon a proper petition. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.